Name: Commission Regulation (EU) NoÃ 983/2010 of 3Ã November 2010 amending Regulation (EU) NoÃ 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security Text with EEA relevance
 Type: Regulation
 Subject Matter: America;  technology and technical regulations;  transport policy;  air and space transport
 Date Published: nan

 4.11.2010 EN Official Journal of the European Union L 286/1 COMMISSION REGULATION (EU) No 983/2010 of 3 November 2010 amending Regulation (EU) No 185/2010 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) In accordance with Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (2), the Commission recognises the equivalence of aviation security standards of third countries under the condition that the criteria set out in that Regulation are met. (2) The Commission has verified that the United States of America fulfil the criteria set out in Part E of Annex to Regulation (EC) No 272/2009. (3) The Commission should notify without delay the appropriate national authorities responsible for aviation security if it has information suggesting that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to common basic standards on aviation security. (4) The appropriate authorities of the Member States should be notified without delay when the Commission has credible information about actions taken to re-establish the equivalency of relevant aviation security standards including compensatory measures applied by the third country. (5) Commission Regulation (EU) No 185/2010 (3) should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 91, 3.4.2009, p. 7. (3) OJ L 55, 5.3.2010, p. 1. ANNEX The Annex to Regulation (EU) No 185/2010 is amended as follows: (1) In Chapter 3, Attachment 3-B, the following entry and the following second and third subparagraphs are added: United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established. (2) In Chapter 4, Attachment 4-B, the following entry and the following second and third subparagraphs are added: United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established. (3) In Chapter 5, Attachment 5-A, the following entry and the following second and third subparagraphs are added: United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country is re-established.